Citation Nr: 1706432	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  06-00 363A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for kidney stones.

2.  Entitlement to service connection for irritable bowel syndrome (IBS), including as due to an undiagnosed illness and/or as secondary to PTSD and/or non-service connected heat stroke/injury.


REPRESENTATION

Appellant represented by:	Robert Walsh, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to September 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran presented testimony regarding the above issues at a hearing before a Veteran Law Judge in July 2008.  A transcript of the hearing has been associated with the claims file.

At the hearing in July 2008 the Veteran testified that he had heat exhaustion in Kuwait.  In March 2014 the Veteran specifically requested service connection for the issues on appeal, other than the claim for entitlement to service connection for kidney stones, as due to heat stroke injury.  As such, the issue regarding irritable bowel syndrome has been recharacterized as above.  

The issue entitlement to service connection for kidney stones is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The competent, credible evidence of record reflects that the Veteran has IBS due to Gulf War Syndrome.



CONCLUSION OF LAW

The criteria for service connection for IBS due to Gulf War Syndrome have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In addition, certain chronic diseases, such as organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In addition, service connection is granted for Persian Gulf Veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more by December 31, 2016.  38 C.F.R. § 3.317 (a)(1)(i).  

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317 (e)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (e)(2).

The term 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317(a)(2)(i).  If probative evidence exists that the Veteran's disability pattern is either (1) an undiagnosed illness or (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, including but not limited to, chronic fatigue syndrome, fibromyalgia, or functional gastrointestinal disorders (excluding structural gastrointestinal diseases), then service connection must be granted for a Gulf War illness.  See 38 C.F.R. §  3.317 (a)(2)(i) and (ii). 

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii). 

There must be "objective indications of a qualifying chronic disability," which include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(1) and (3).  A disability is considered "chronic" if it has existed for six months or more or if the disability exhibits intermittent episodes of improvement and worsening over a six-month period.  The sixth month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4). 

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, unexplained rashes or other dermatological signs or symptoms, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317 (b).

With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  The symptom, which is capable of lay observation, is presumed to be related to service, and unlike a claim of "direct service connection," VA cannot impose a medical nexus requirement.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Further, lay persons are competent to report objective signs of illness such as joint pain or fatigue.  Id at 9-10.  Undiagnosed pain may be the basis of an award of compensation under 38 U.S.C. § 1117.  Joyner v. McDonald, 766 F.3d 1393, 1395 (Fed. Cir. 2014). 

To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317 (a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).  The Board must explain its selection of analogous Diagnostic Code.  Id. at 472. 

Compensation shall not be paid for a chronic disability: (1) if there is affirmative evidence that the disability was not incurred during active military, naval, or air service in the Southwest Asia theater of operations; or (2) if there is affirmative evidence that the disability was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations and the onset of the disability; or (3) if there is affirmative evidence that the disability is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317 (a)(7). 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107 (b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The Veteran's service records reveal that the Veteran served in Kuwait from June 1991 to September 1991.  Therefore, the Veteran is a Persian Gulf Veteran.  38 C.F.R. § 3.2(i), 3.317(e).

On examination in February 2011 the Veteran was noted to be diagnosed with irritable bowel syndrome.  The Veteran was noted to have a history of diarrhea.  The Veteran reported that he had bowel movements once a week and reported symptoms of abdominal cramps.  He reported his stool was liquid or hard and that the consistency of his stool color was different shades of brown.  He was treated with stool softeners and was educated to take fiber and drink lots of water.  The Veteran had a history of fecal incontinence; however, pads were not required.  There was occasional involuntary bowel movement.

In a treatment note dated in April 2011 the Veteran complained of constipation.  He had a frequency of four to five days.  The consistency was loose to hard and he had his last bowel movement three to four days prior.  

On examination in December 2011 the Veteran was noted to be diagnosed with irritable bowel syndrome and to have been diagnosed in 2002.  The Veteran reported to have bowel movements once a week and to be on a high fiber diet and drinking fluids, which was helpful.  He reported that he was gaseous and had excessive flatus.  He did not need continuous medication to control the condition and had not had surgical treatment for the condition.  Symptoms were noted to be alternate diarrhea and constipation.  There were no episodes of bowel disturbance with abdominal distress, or exacerbations or attacks of the intestinal condition.  He did not have weight loss attributable to an intestinal condition.  He did not have malnutrition, serious complications or other general health effects attributable to the intestinal condition.  The Veteran reported that at work he sometimes had loss of control of bowel movement.  The examiner rendered the opinion that the Veteran's irritable bowel syndrome was not caused by or a result of military service.  The examiner continued to note that it was not exactly known what causes irritable bowel syndrome.  The walls of the intestines are lined with layers of muscle that contract and relaxin a coordinated rhythm as they move food from your stomach through your intestinal tract to your rectum.  The examiner continued to note that if you have irritable bowel syndrome, the contractions may be stronger and last longer than normal.  Food is forced through your intestines more quickly, causing gas, bloating, and diarrhea.  

Diagnostic Code 7319, irritable colon syndrome, provides for an evaluation of 10 percent for moderate, frequent episodes of bowel disturbance with abdominal distress.  38 C.F.R. § 4.114.

Diagnostic Code 7332, impairment of sphincter control of the rectum and anus, provides for an evaluation of 10 percent for constant slight, or occasional moderate leakage.  Id.

As noted above, the Veteran is a Persian Gulf Veteran.  Further, the Veteran has been diagnosed with irritable bowel syndrome, a qualifying chronic disability.  The Veteran's irritable bowel syndrome has manifested symptoms of fecal incontinence, abdominal cramps, constipation, diarrhea, excessive flatus, and involuntary bowel movement.  The Board finds that these manifestations more nearly approximate an evaluation of 10 percent under impairment of sphincter control of the rectum and anus.  Thus, the Board finds that service connection for irritable bowel syndrome is warranted.  Therefore, the claim of entitlement to service connection for irritable bowel syndrome is granted.


ORDER

Service connection for irritable bowel syndrome is granted.


REMAND

The Veteran receives continuous care from VA.  VA treatment records dated since February 2014 have not been obtained and associated with the claims file.  On remand, attempts must be made to obtain and associate with the claims file VA treatment records regarding the Veteran that are dated since February 2014.  38 C.F.R. § 3.159.

The Veteran seeks entitlement to service connection for kidney stones.  The Veteran was afforded a VA medical examination in February 2011.  The Veteran reported that every three to six months he passed a kidney stone and that he first passed a kidney stone in 1996.  After examination the examiner noted recurrent nephrolithiasis not related to uranium exposure.  However, the examiner did not provide an opinion regarding whether the Veteran's recurrent nephrolithiasis was otherwise related to his active service.

The Veteran was afforded another VA medical examination in December 2011.  The examiner reported that the Veteran was diagnosed with nephrolithiasis in 1999.  The Veteran reported that he had an onset of kidney stones prior to separation from service and that his last time passing a stone was in October 2011.  Review of the records revealed an August 2010 treatment note stating that the Veteran had multiple episodes of kidney stones for the prior 10 to 12 years.  The examiner noted that the treatment note stated that no chemical analysis had been done and the Veteran had not collected kidney stones.  Additional treatment records regarding kidney stones were discussed.  After examination the examiner rendered the opinion that recurrent nephrolithiasis was less likely as not caused by or a result of military service.  Thereafter, the examiner listed factors that increased the risk of developing kidney stones.  However, the examiner did not provide a rationale for why it was not at least as likely as not that the Veteran's recurrent nephrolithiasis was due to or incurred in service.

Thus, the examinations are inadequate and the claim must be remanded for the Veteran to be afforded another VA medical examination.  See 38 C.F.R. § 3.159; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file VA treatment records regarding the Veteran dated since February 2014.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any kidney stone disability found to be present.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any kidney stone disability found to be present is related to or had its onset during service.  The rationale for all opinions expressed should be provided in a legible report.

3.  Thereafter, readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


